The following opinion was filed April 12, 1938:
Per Curiam.
Mr. Justice Martin deeming himself disqualified to participate in a decision upon this appeal and the other members of the court being equally divided on the question whether the judgment should be affirmed or reversed, Mr. Chief Justice Rosenberry, Mr. Justice Fair-child, and Mr. Justice Wick'hem being of the opinion that the judgment should be affirmed, and Mr. Justice Fowler, Mr. Justice Fritz, and Mr. Justice Nelson being of the opinion that the judgment should be reversed, the judgment appealed from is affirmed under the rule.
Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on June 25, 1938.